  Case 19-00751       Doc 29-1  Filed 09/03/19 Entered 09/03/19 11:56:28           Desc Correct
                                    Document Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                             PROCEEDING MEMO AND ORDER

IN RE:                                       )
                                             )   Chapter 7
JEFFREY J. SWEET,                            )
                                             )   Bankruptcy No. 19-00751
         Debtor.                             )

Date of Hearing: September 3, 2019

APPEARANCES:

For Debtor: Frances Henkels
For Parties-In-Interest: Eric Lam for Trustee Sheryl Schnittjer
U.S. Trustee: Janet Reasoner
Case Trustee: Sheryl Schnittjer

NATURE OF PROCEEDING:                      In Court     X Telephonic

   1)    Trustee’s Motion to Reconsider Dismissal of Chapter 7 Case
   2)    U.S. Trustee’s Objection to Debtor’s Motion for Voluntary Dismissal
   3)    Trustee’s Motion to Extend Time to File Appeal

IT IS ORDERED THAT:

The Trustee’s Motion to Reconsider Dismissal and U.S. Trustee’s Objection to Debtor’s Motion for
Voluntary Dismiss are GRANTED. The voluntary dismissal is set aside and this case is
REINSTATED.

Further, Trustee’s Motion to Extend Time to File Appeal is DENIED as being moot.

                   September 3, 2019
Dated and Entered ________________________



                                              ____
                                             Thad J. Collins, Bankruptcy Judge
